Per Curiam. This case comes before the Court on the joint stipulation of the Claimant, Respondent and the Capital Development Board. The facts are not in dispute. Claimant performed services for Respondent in the Addison Specialized Living Center during the years of 1978 through 1980. Due to problems which arose between Respondent and its general contractor, the project was considerably delayed. The delay was unreasonable and not attributable to any act of Claimant, which nevertheless performed its services in accordance with the contract. Respondent concedes that it was responsible for the delay thereof, and that Claimant incurred greater costs in the performance of its work than it would have if the delay had not occurred. Both parties agree that Claimant suffered damages in the amount of $36,383.00, and that an award in that amount be granted. Claimant, in receiving this award, agrees to waive and relinquish any right to additional damages from Respondent incurred as a result of the delay caused by Respondent. The Court is not bound to accept without question a settlement such as this, but, at the same time, it does not desire to interpose a controversy where none appears to exist. The joint stipulation submitted herein appears to be fair and reasonable, and we see no reason to question its validity or propriety. The Court hereby grants an award to Claimant in the amount of $36,383.00 as full and final satisfaction of this claim.